UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6403



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


DAVID SERVIN-TERRASAS, a/k/a David Servin,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:06-cr-00004-jlk-1)


Submitted:     June 19, 2008                 Decided:   June 25, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Servin-Terrasas, Appellant Pro Se. Ronald Andrew Bassford,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David Servin-Terrasas appeals the district court’s order

denying   his   motion   for    a   sentence   reduction   under   18    U.S.C.

§ 3582(c)(2) (2000).          We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. United States v. Servin-Terrasas, No. 4:06-cr-

00004-jlk-1 (W.D. Va.     filed Mar. 3, 2008; entered Mar. 4, 2008).

We   dispense   with   oral    argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     - 2 -